DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocaturk et al (Pub. No.: US 2017/0239450).
Regarding claim 1, Kocaturk et al disclose a wireguide, comprising:
a connector having a connector first end, a connector second end, and a circumferential wall defining a connector outer surface and a connector lumen extending between the connector first end and the connector second end, the connector defining a connector outer diameter [see 0032-0033 and fig 3-5]; [see 0005,0032 and figs 1-2, 5] by disclosing connectors 30 can be positioned over adjoining ends of two segments 22 [see 0032];
a first segment (4, 16, 22,52,60) having a first segment first end, a first segment second end [see figs 4-5]
a first segment body extending between the first segment first end and the first segment second end, a first segment end portion extending from the first segment second end to a location on the first segment body between the first segment first end and the first segment second end [see 0024, 0031] by disclosing each segment4 comprises an electrically conductive inner rod 6 coated with an insulation layer 8, including insulation portions 10 located between the ends of the rods 6 within the connectors 12 [see 0024];
a first segment coating disposed on the first segment end portion, the first segment body having a first segment body outer surface and defining a first segment body outer diameter equal to the connector outer diameter, the first segment end portion defining a first segment end portion outer diameter that is less than the first segment body outer diameter and disposed in the connector lumen such that the connector outer surface is flush with the first segment body outer surface [see fig 1-8];
a second segment (4, 16, 22, 52,60) having a second segment first end, a second segment second end [see figs 1-8];
a second segment body extending between the second segment first end and the second segment second end, a second segment end portion extending from the second segment first end to a location on the second segment body between the second segment first end and the second segment second end, and a second segment coating disposed on the second segment end portion, the second segment body having a second segment body outer surface and defining a second segment body outer diameter equal to the connector outer diameter, the second segment end portion defining a second segment end portion outer diameter that is less than the second segment body outer diameter and disposed in the connector lumen such that the connector outer surface is flush with the second segment body outer surface [see figs 1-8]; 
a wireguide coating (insulation layer) disposed over the first segment, the second segment, and the connector [see 0005, 0024, 0032 and figs 1-2, 5] by disclosing connectors 30 can be positioned over adjoining ends (26) of two segments 22 [see 0032].

Regarding claim 2, Kocaturk et al disclose a spacer disposed between the first segment second end and the second segment first end in the connector lumen [see 0024, 0031] by disclosing each segment 4 comprises an electrically conductive inner rod 6 coated with an insulation layer 8, including insulation portions 10 located between the ends of the rods 6 within the connectors 12 [see 0024].

Regarding claim 3, Kocaturk et al disclose the spacer comprises a polymeric material [see 0024, 0025, 0031 and fig 5] by disclosing insulation portions 38 located between the ends 26 of the rods within the connectors 30 [see 0031 and fig 5].

Regarding claim 4, Kocaturk et al disclose wherein each of the first segment and the second segment comprises a nickel-titanium alloy [see 0006] by disclosing the metallic rods can comprise nitinol, for example. The connectors can also be metallic, for example comprising nitinol or titanium [see 0006].

Regarding claim 5, Kocaturk et al disclose wherein the connector comprises a nickel-titanium alloy [see 0006] by disclosing the metallic rods can comprise nitinol, for example. The connectors can also be metallic, for example comprising nitinol or titanium [see 0006].

Regarding claim 6, Kocaturk et al disclose wherein each of the first segment coating and the second segment coating comprises a polymeric material [see 0025].

Regarding claim 7, Kocaturk et al disclose wherein each of the first segment coating and the second segment coating comprises a polyimide [see 0024, 0031].

Regarding claim 8, Kocaturk et al disclose wherein the wireguide coating comprises a polymeric material [see 0024] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024].

Regarding claim 9, Kocaturk et al disclose a marker disposed on one of the first segment and the second segment [see 0043] and wherein the marker comprises a material that is visible under MRI [see 0031] by disclosing the guidewire can include markers that provide visibility within the body during MRI. The guidewire can include any number of MRI susceptibility markers located periodically along the length of the guidewire, such as at the rods and/or at the connectors. Such markers can comprise iron-oxide or other paramagnetic compounds that provide MRI conspicuity using susceptibility-weighted imaging (i.e., "black markers"), and/or can comprise inductive ("wireless") resonators to serve as "white" markers [see 0043].

Regarding claim 10, Kocaturk et al disclose wherein the first segment end portion defines a first tapered portion [see figs 4-5].

Regarding claim 11, Kocaturk et al disclose wherein the first tapered portion has a first tapered portion first outside diameter at the first segment second end and a first tapered portion second outside diameter between the first segment second end the first segment body [see figs 4-5].

Regarding claim 12, Kocaturk et al disclose wherein the first tapered portion first outside diameter is greater than the first tapered portion second outside diameter [see figs 4-5].

Regarding claim 13, Kocaturk et al disclose wherein the second segment end portion defines a second tapered portion [see figs 4-5].

Regarding claim 14, Kocaturk et al disclose wherein the second tapered portion has a second tapered portion first outside diameter at the second segment first end and a first tapered portion second outside diameter between the second segment first end the second segment body [see figs 4-5].

Regarding claim 15, Kocaturk et al disclose wherein the second tapered portion first outside diameter is greater than the second tapered portion second outside diameter [see figs 4-5].

Regarding claim 16, Kocaturk et al disclose wireguide, comprising:
a connector having a connector first end, a connector second end, and a circumferential wall defining a connector outer surface and a connector lumen extending between the connector first end and the connector second end [see 0005, 0024, 0032 and figs 1-2, 5] by disclosing connectors 30 can be positioned over adjoining ends (26) of two segments 22 [see 0032];
a first coated segment having a first main body defining a first segment outer surface and first and second tapered portions, the second tapered portion disposed in the connector lumen such that the connector outer surface is flush with the first segment outer surface [see 0024-0025, 0031] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024];
a second coated segment having a second main body defining a second segment outer surface and third and fourth tapered portions, the third tapered portion disposed in the connector lumen such that the connector outer surface is flush with the second segment outer surface [see 0024-0025, 0031] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024];
a wireguide coating disposed over the first coated segment, the second coated segment, and the connector [see 0005, 0024, 0031-0032 and figs 1-2, 4-5] by disclosing connectors 30 can be positioned over adjoining ends (26) of two segments 22 [see 0032].

Regarding claim 17, Kocaturk et al disclose a spacer disposed between the second tapered end and the third tapered end in the connector lumen [see figs 4-5].

Regarding claim 18, Kocaturk et al disclose wherein each of the first segment and the second segment comprises a nickel-titanium alloy [see 0006] by disclosing the metallic rods can comprise nitinol, for example. The connectors can also be metallic, for example comprising nitinol or titanium [see 0006].

Regarding claim 19, Kocaturk et al disclose wherein the connector comprises a nickel-titanium alloy [see 0006] by disclosing the metallic rods can comprise nitinol, for example. The connectors can also be metallic, for example comprising nitinol or titanium [see 0006].

Regarding claim 20, Kocaturk et al disclose wireguide, comprising:
a connector having a connector first end, a connector second end, and a circumferential wall defining a connector outer surface and a connector lumen extending between the connector first end and the connector second end; [see 0024-0025, 0031] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024];
a first coated segment having a first main body defining a first segment outer surface, a first end, a second end, a first tapered portion including the first end, and a second tapered portion including the second end, the first main body defining a first outer diameter between the first and second tapered portions and a second outer diameter at the second end that is less than the first outer diameter, the second tapered portion disposed in the connector lumen such that the connector outer surface is flush with the first segment outer surface [see 0024-0025, 0031-0032] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024];
a second coated segment having a second main body defining a second segment outer surface, a third end, a fourth end, a third tapered portion including the third end, and a fourth tapered portion including the fourth end, the second main body defining a third outer diameter between the third and fourth tapered portions and a fourth outer diameter at the third end that is less than the third outer diameter, the third tapered portion disposed in the connector lumen such that the connector outer surface is flush with the second segment outer surface [see 0024-0025, 0031-0032] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024];
a wireguide coating disposed over the first coated segment, the second coated segment, and the connector; wherein the first outer diameter and the third outer diameter are equal; and wherein the second outer diameter and the fourth outer diameter are equal [see 0024-0025, 0031 and figs 4-5] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793